                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  LUFKIN DIVISION

UNITED STATES OF AMERICA                             §
                                                     §
                                                     § CASE NO. 9:13-CR-0027-RC
v.                                                   §
                                                     §
                                                     §
BRITTANY KAYLA MASON (2)                             §
                                                     §

                   ORDER ADOPTING THE MAGISTRATE JUDGE'S
                       REPORT AND RECOMMENDATION

       The Court referred a petition alleging violations of supervised release conditions to the

Honorable K. Nicole Mitchell, United States Magistrate Judge, at Tyler, Texas, for consideration

pursuant to applicable laws and orders of this court. The Court has received and considered the

Report of the United States Magistrate Judge filed pursuant to such order, along with the record,

pleadings and all available evidence.

       At the close of the revocation hearing, U.S. Magistrate Judge K. Nicole Mitchell

recommended:

1.     that the Court find that the Defendant violated Allegation 1 in the petition alleging that she
       violated a standard condition of release by failing to report to the probation officer;

2.     that the Defendant’s supervised release should be revoked pursuant to 18 U.S.C. § 3583;
       and

3.     the Defendant should be sentenced to a term of time served followed by one year of
       supervised release.

       At the revocation hearing on March 18, 2020, Defendant and the Government waived their

right to object to the Report and Recommendation. Accordingly, the findings of fact and

conclusions of law of the magistrate judge are correct and the report of the magistrate judge is

ADOPTED. It is therefore

                                                 1
      ORDERED and ADJUDGED that the petition is GRANTED and Brittany Kayla

Mason’s supervised release is REVOKED.

      Judgment and commitment will be entered separately, in accordance with the magistrate

judge’s recommendations.

          So ORDERED and SIGNED March 19, 2020.




                                                ____________________________
                                                 Ron Clark, Senior District Judge




                                            2
